Citation Nr: 1138408	
Decision Date: 10/14/11    Archive Date: 10/19/11	

DOCKET NO.  10-29 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total disability rating for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had active service from March 1954 to March 1957.  He also had periods of active duty for training with the National Guard and the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 determination of the VARO in Little Rock, Arkansas, that denied entitlement to pension benefits.


FINDING OF FACT

In a communication dated August 30, 2011, the Veteran's accredited representative stated that "the Veteran withdraws his appeal for nonservice-connected pension before the BVA at this time."


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran with regard to the issue of entitlement to a permanent and total rating for pension purposes have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be made in writing.  38 C.F.R. § 20.204.

As noted above, in a statement dated August 30, 2011, the Veteran's accredited representative reported that the Veteran wanted to withdraw his appeal for pension benefits and not attend the hearing scheduled for him at that time.  The representative asked that VA withdraw the appeal.

As a result, there are no allegations of errors of fact or law for appellate consideration with regard to the issue that has been certified for the Board's review at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice.


ORDER

The appeal as to entitlement to a permanent and total disability rating for pension purposes is dismissed.


	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs